Citation Nr: 0719092	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, claimed as spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision denying 
entitlement to service connection for spondylolithesis.  The 
Board notes that a claim for sacroiliac joint dysfunction 
with peripelvic myofascial pain syndrome has been made but 
not addressed by the RO.  As such, this new claim is referred 
back to the RO for initial adjudication.


FINDING OF FACT

A back injury was initially manifested during service and the 
residuals thereof have been identified after service.


CONCLUSION OF LAW

A back injury was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claimed that he initially injured his back in 
service and the residuals of which are now manifested by the 
veteran's having a diagnosis of spondylolithesis.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claims to have injured his hip and tailbone 
during a fall in service.  The veteran's service medical 
records include several notations in 1966 regarding "ortho" 
treatment as well as one notation regarding hip pain 
specifically in September 1966.  The veteran's service 
medical records are otherwise unremarkable for complaints or 
treatment regarding hip or back problems.

The veteran's private medical records indicate treatment for 
back and leg pain beginning in 1987 and on several occasions 
the veteran states that his back pain began either in his 
teens or in his twenties and then began again in 1984.  The 
veteran underwent two VA examinations regarding his back to 
determine the nature and etiology of his disability.  The 
first examination, in May 2004, resulted in the veteran being 
diagnosed as having "spondylolysis, L5, with 
spondylolithesis."  The examiner stated that the 
spondylolysis preexisted service but did not state whether it 
was otherwise related or aggravated during service.  

The most recent VA examination, undertaken in November 2006, 
is more probative on the issue of whether the veteran's back 
disability is related to service.  The examiner noted several 
diagnoses of back and other related disabilities to include 
both spondylolysis and spondylolithesis.  The examiner also 
stated that the veteran's spondylolysis was likely caused by 
the fall in service and may not have preexisted service and 
that the veteran's spondylolithesis was likely caused by the 
spondylolysis.

While the evidence may not conclusively show that the 
veteran's in-service injury has resulted in related residuals 
that disable him today, there is at least a reasonable doubt 
that must be resolved in his favor.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, it is recognized that the veteran does not 
have the necessary medical expertise to render opinions 
requiring medical knowledge, but laymen are capable of 
describing symptoms and events which may provide the basis 
for opinions by medical experts.  In this case, the veteran's 
testimony as to the events claimed during service is found to 
be credible.  

In light of the favorable action taken, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.


ORDER

Entitlement to service connection for residuals of a back 
injury, claimed as spondylolisthesis, is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


